IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-64,582-01


EX PARTE JOSEPH C. GARCIA





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
IN CAUSE NO. W01-00325-T(A) 

IN THE 283TH JUDICIAL DISTRICT COURT

DALLAS COUNTY



Per Curiam.  Hervey, J., not participating.

O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, Tex. Code Crim. Proc.
	In February 2003, applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim.
Proc., and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Garcia v. State, No. AP-74,692 slip
op. (Tex. Crim. App. Feb. 16, 2005)(not designated for publication). 
	Applicant presents forty-six allegations in his application in which he challenges
the validity of his conviction and resulting sentence.  The trial judge entered findings of
fact and conclusions of law and recommended relief be denied.
	This Court has reviewed the record with respect to the allegations made by
applicant.  We adopt the trial judge's findings and conclusions.  Based upon the trial
court's findings and conclusions and our own review, the relief sought is denied.
	IT IS SO ORDERED THIS THE 15th DAY OF NOVEMBER, 2006.

Do Not Publish